
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.49


EXECUTION COPY


ASSIGNMENT AND ASSUMPTION AGREEMENT

FOR NON-U.S. ASSIGNEES


        This ASSIGNMENT AND ASSUMPTION AGREEMENT (the "Agreement") is made and
entered into as of the 20th day of December, 2011 by and among AQUILINE CAPITAL
PARTNERS LLC, a Delaware limited liability company (the "Assignor"), VALIDUS
REINSURANCE, LTD., a reinsurance company organized under the laws of Bermuda
(the "Assignee"), and AQUILINE CAPITAL PARTNERS II GP (OFFSHORE) LTD., a Cayman
Islands company limited by shares (the "General Partner").

        WHEREAS the Assignor is a Limited Partner of Aquiline Financial Services
Fund II L.P., a Cayman Islands exempted limited partnership (the "Partnership"),
pursuant to the Amended and Restated Limited Partnership Agreement dated July 2,
2010, as amended by Amendment No. 1 thereto dated February 14, 2011 and
Amendment No. 2 thereto dated May 31, 2011 (the "Partnership Agreement"), among
the General Partner and the additional parties, including the Assignor, admitted
to the Partnership as Limited Partners;

        WHEREAS the Assignor desires to transfer and assign 100% of its interest
in the Partnership, representing a total Capital Commitment of $50,000,000 (the
"Transferred Interest"), as a Limited Partner in the Partnership to the
Assignee; and

        WHEREAS the Assignee has agreed to acquire the Transferred Interest and
to become a party to and be bound by the terms of the Partnership Agreement and
to be admitted to the Partnership as a Substituted Limited Partner with respect
to the Transferred Interest as provided in the Partnership Agreement;

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein made and intending to be legally bound, the parties hereto hereby agree
as follows:

        1.     Capitalized terms used herein which are not herein defined shall
have the meanings set forth in the Partnership Agreement.

        2.     In consideration of the payment by the Assignee of $853,859.00
(the "Purchase Price"), the Assignor hereby assigns to the Assignee all its
rights and interests as a Limited Partner in the Partnership with respect to the
Transferred Interest, including all amounts due and to become due to the
Assignor with respect thereto. The Assignee agrees to make payment of the
Purchase Price to the Assignor on the date hereof by wire transfer of
immediately available funds to the account and in accordance with the
instructions set forth on Schedule I.2 hereto.

        3.     The Assignee hereby assumes, and agrees to pay and perform, all
unperformed obligations of the Assignor under and pursuant to the Partnership
Agreement relating to the Transferred Interest, including, for the avoidance of
doubt, the Outstanding Capital Contributions (defined below). The Assignee
agrees that by virtue of executing and delivering this Agreement, the Assignee
will become a party to the Partnership Agreement in respect of the Transferred
Interest (and will be deemed to have been admitted to the Partnership as a
Substituted Limited Partner with respect thereto and to have executed and
delivered a counterpart to the Partnership Agreement) and the Assignee hereby
accepts and agrees to be bound by all of the terms and provisions of the
Partnership Agreement, including, without limitation, appointment of the General
Partner as attorney-in-fact of the Assignee under the Partnership Agreement.

        4.     All the parties hereto agree that as a result of the assignments
and assumptions hereunder, for purposes of the Partnership Agreement, the
Assignee shall be a Substituted Limited Partner of the Partnership, in respect
of the Transferred Interest. The General Partner acknowledges that, based on the
representations and warranties made by the Assignor and the Assignee herein and
in the Assignee Questionnaire attached hereto as Exhibit A (including Annex 1
thereto), all requirements and

--------------------------------------------------------------------------------



conditions for the transfer of the Transferred Interest and the admission of the
Assignee as a Substituted Limited Partner in the Partnership have been satisfied
or otherwise waived.

        5.     The Assignee agrees to make payment of $467,559.00 (the
"Outstanding Capital Contributions") to the Partnership on the date hereof by
wire transfer of immediately available funds to the account and in accordance
with the instructions set forth on Schedule I.5 hereto.

        6.     The Assignor and the Assignee each hereby represent and warrant
that (i) the assignment of the Transferred Interest made hereby is in accordance
with all applicable laws and regulations and (ii) this Agreement constitutes its
legal, valid and binding agreement, enforceable against it in accordance with
its terms. The Assignee hereby makes the representations, warranties and
agreements set forth in the Assignee Questionnaire attached hereto as Exhibit A
(including Annex 1 thereto), which is incorporated herein by reference and
forms a part of this Agreement. The Assignor represents and warrants that (i) it
is the record, legal and beneficial owner of, and has good title to, the
Transferred Interest and has full right, power and authority to enter into this
Agreement and to transfer and assign the Transferred Interest in accordance with
the terms of the Partnership Agreement, (ii) the Transferred Interest is being
transferred to the Assignee free and clear of any pledge, lien, security
interest, encumbrance, claim or equity, other than in respect of the Unpaid
Capital Commitment and other obligations set forth in the Partnership Agreement,
(iii) there are no legal, regulatory or other actions or proceedings, either
real or threatened, against the Assignor that could interfere with the
Assignor's ability to perform fully under this Agreement or the assignment
contemplated hereby, (iv) there are no other outstanding agreements to which the
Assignor is a party that would affect its performance under this Agreement or
the assignment contemplated hereby and (v) the transfer of the Transferred
Interest (or any interest therein) to the Assignee is not occurring on or
through an "established securities market" or a "secondary market or the
substantial equivalent thereof," as such terms are used in Section 1.7704-1 of
the United States Treasury Regulations.

        7.     To the fullest extent permitted by law, the Assignee agrees to
indemnify and hold harmless the Partnership, the General Partner and each
Limited Partner, including their respective affiliates and their respective
directors, officers, employees, partners, members, shareholders, agents and
representatives, from and against any loss, damage or liability due to or
arising out of a breach of any representation, warranty or agreement of the
Assignee contained in this Agreement (including the Assignee Questionnaire), in
any other document provided by the Assignee to the Partnership or in any
agreement (other than the Partnership Agreement) executed by the Assignee with
the Partnership or the General Partner in connection with the Assignee's
investment in the Transferred Interest (which in no way includes documents or
other agreements executed by the General Partner utilizing the power of attorney
set forth in this Agreement or in the Partnership Agreement).

        8.     The Assignee by executing this Agreement hereby appoints the
General Partner, with full power of substitution, as the Assignee's true and
lawful representative and attorney-in-fact, and agent of the Assignee, to
execute, acknowledge, verify, swear to, deliver, record and file, in the
Assignee's name, place and stead, the Partnership Agreement, any amendments to
the Partnership Agreement (approved in accordance therewith), or any other
agreement or instrument which the General Partner deems appropriate to admit the
Assignee as a Limited Partner of the Partnership. To the fullest extent
permitted by law, this power of attorney is coupled with an interest, is
irrevocable and shall survive, and shall not be affected by, the subsequent
death, disability, incapacity, incompetency, termination, bankruptcy, insolvency
or dissolution of the Assignee. The Assignee acknowledges and agrees that under
the terms of the Partnership Agreement, each Limited Partner grants a further
power of attorney to the General Partner as provided for therein.

        9.     The General Partner hereby waives the opinion requirements
provided for by Section 11.3(b) of the Partnership Agreement and consents to
(i) the assignment of the Transferred

2

--------------------------------------------------------------------------------



Interest to the Assignee and (ii) the substitution of the Assignee as a
Substituted Limited Partner in the Partnership in the stead of the Assignor with
respect to the Transferred Interest.

        10.   The Assignee acknowledges and agrees that the Partnership, the
General Partner, the Manager, their affiliates and their respective directors,
officers, employees, partners, members, shareholders and agents (collectively,
the "Partnership Sponsor") expressly disclaims any and all liability, and shall
have no liability whatsoever, for representations or warranties, express or
implied, contained in, or for omissions from, any written or oral information
made available by the Partnership Sponsor to Assignee or in connection with the
transactions contemplated by this Agreement. The Assignee expressly acknowledges
that it is not relying upon any information, representation or warranty by the
Partnership Sponsor in determining to purchase the Transferred Interest and that
the Partnership Sponsor has not made any representations or warranties to the
Assignee in connection therewith. The Assignee acknowledges that it has,
independently and without reliance upon the Partnership Sponsor, and based on
such documents and information as the Assignee has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition, investment merits and consequences of its
purchase of the Transferred Interest and made its own decision with respect to
its purchase of the Transferred Interest. The Assignee represents that it has
consulted to the extent deemed appropriate by it with its own advisers as to the
financial, tax, legal and related matters concerning a purchase of the
Transferred Interest and on that basis understands the financial, legal, tax and
related consequences of a purchase of the Transferred Interest, and believes
that a purchase of the Transferred Interest is suitable and appropriate for it.
The Assignee acknowledges that the Partnership Sponsor has confidential
information relating to the Partnership and its investments that has not been
disclosed to the Assignee and that notwithstanding such non-disclosure the
Assignee has received information deemed by it to be sufficient to allow it to
make an independent and informed decision with respect to its purchase of the
Transferred Interest.

        11.   The Assignor hereby agrees to promptly provide the Partnership
with such information on the Assignor's loss (if any) upon its transfer of the
Transferred Interest and any other information as the Partnership may reasonably
request and is necessary to permit the Partnership and its partners to comply
with the requirements of Section 743(e) of the Internal Revenue Code of 1986, as
the same may be amended from time to time.

        12.   This Agreement may be executed in several counterparts, all of
which will together constitute a single agreement among the parties. This
Agreement will be governed by, and construed in accordance with, the laws of the
State of New York and the parties hereto submit to the non-exclusive
jurisdiction of the State of New York.

        13.   The Assignee understands that the information provided herein (and
in the Assignee Questionnaire) will be relied upon by the Partnership for the
purpose of determining the eligibility of the Assignee to purchase the
Transferred Interest in the Partnership. The Assignee agrees to provide to the
Partnership, if requested, any additional information that may reasonably be
required to determine the eligibility of the Assignee to purchase the
Transferred Interest.

3

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first written above.

    THE ASSIGNOR
 
 
AQUILINE CAPITAL PARTNERS LLC
 
 
By:
 
/s/ GEOFFREY O. KALISH


--------------------------------------------------------------------------------

    Name: Geoffrey O. Kalish
Title: Authorized Person
 
 
THE ASSIGNEE
 
 
VALIDUS REINSURANCE, LTD.
 
 
By:
 
/s/ JOSEPH E. (JEFF) CONSOLINO


--------------------------------------------------------------------------------

    Name: Joseph E. (Jeff) Consolino
Title: Director
 
 
THE GENERAL PARTNER
 
 
AQUILINE CAPITAL PARTNERS II GP (OFFSHORE) LTD.
 
 
By:
 
/s/ GEOFFREY O. KALISH


--------------------------------------------------------------------------------

    Name: Geoffrey O. Kalish
Title: Authorized Person

   

[Signature Page to Assignment and Assumption Agreement]

--------------------------------------------------------------------------------





ASSIGNOR ACKNOWLEDGMENT

State of               )    
 
 
):ss:
 
 
County of            
 
)
 
 

        The undersigned hereby acknowledges that as of the    day
of                        2011 there did appear before him/her the forenamed
who, being duly sworn, did depose and acknowledge, that he/she is
a                                    of                                 , the
Assignor, and, as such, did execute the foregoing Assignment and Assumption
Agreement for the uses and purposes therein stated, being thereunto duly
authorized.

   

--------------------------------------------------------------------------------

Notary Public


--------------------------------------------------------------------------------



ASSIGNEE ACKNOWLEDGMENT

State of               )    
 
 
):ss:
 
 
County of
 
)
 
 

        The undersigned hereby acknowledges that as of the            day
of                        2011 there did appear before him/her the forenamed
who, being duly sworn, did depose and acknowledge, that he/she is
a                                    of                                     ,
the Assignee, and, as such, did execute the foregoing Assignment and Assumption
Agreement for the uses and purposes therein stated, being thereunto duly
authorized.

   

--------------------------------------------------------------------------------

Notary Public


--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.49


EXECUTION COPY



ASSIGNMENT AND ASSUMPTION AGREEMENT FOR NON-U.S. ASSIGNEES
